Title: From Thomas Jefferson to Benjamin Smith Barton, 22 June 1807
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                        
                            Dear Sir
                            
                            Washington June 22. 07.
                        
                        I have a grandson, the son of your old acquaintance mr Randolph, now about 15. years of age, in whose
                            education I take a lively interest. his time has not hitherto been employed to the best advantage, a frequent change of
                            tutors having prevented the steady pursuit of any one plan. whether he possesses that lively imagination, usually called
                            genius, I have not had opportunities of knowing; but I think he has an observing mind, & sound judgment. he is
                            assiduous, orderly, & of the most amiable temper, & dispositions. as he will be at ease in point of property, his
                            education is not directed to any particular profession, but will embrace those sciences which give to retired life
                            usefulness, ornament or amusement. I am not a friend to placing young men in populous cities, because they acquire there
                            habits & partialities which do not contribute to the happiness of their after-life. but there are particular branches of
                            science, which are not so advantageously taught any where else in the US. as in Philadelphia. the garden at the Woodlands,
                            for Botany, mr Peale’s Museum for Natural History, the Anatomical school, and the able professors in all of them, give
                            advantages not to be found any where else. we propose therefore to send him to Philadelphia to attend the schools of
                            Botany, Natural history, Anatomy, & perhaps Surgery & Chemistry. having been brought up in a mountainous & healthy
                            country, we should be unwilling he should go to Philadelphia till the autumnal diseases cease. it is important therefore
                            for us to know at what periods, after that, the courses of lectures in Natural history, Botany, Chemistry, Anatomy, &
                            Surgery begin & end, & what days & hours they occupy. the object of this is that we may be able so to marshall his
                            pursuits, as to bring their accomplishment within the shortest space practicable. I have written to Dr. Wistar for
                            information as to the course of Anatomy; but not having a sufficient acquaintance with the professors of chemistry &
                            Surgery, if you can add the information respecting their schools to that of your own, I shall be much obliged to you. what
                            too are the usual terms of boarding? what the compensations to the professors? and can you give me a conjectural estimate
                            of other necessary expences? in these we do not propose to indulge him beyond what is necessary, decent & usual; because
                            all beyond that leads to dissipation and idleness, to which, at present, he has no propensities.    I am laying a heavy tax
                            on your busy time; but I think your goodness will pardon it, in consideration of it’s bearing on my happiness. accept my
                            affectionate salutations & assurances of constant esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    